DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Claims 1-2, 4, 6-7, 9-10, 13-24 are pending and examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Fischedick, J.T. et al., Phytochemistry (2010) vol. 71; pp. 2058-2073 is withdrawn.

Claim Rejections - 35 USC § 112
Written Description
Claims 1-2, 4, 6-7, 9-10, 13-20 remain and new claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 1/21/2021. Applicants’ arguments filed 7/21/2021 have been considered but are not deemed persuasive.
The claims are broadly drawn to any number of asexually propagated cannabis plants having the following cannabinoid profile of greater than about 9.0 mass % CBD or 9.5 mass % 
Applicants describe R2 Sativa in Table 1 on pages 13-15 of the specification as having a cannabinoid profile of 9.4 mass % CBD and no detectable levels of THC-V, Δ8 THC, or CBD-V; levels of THC (Δ9-THC) of 6.9 mass %, levels of CBN of .36 mass %, CBC of 1.0 mass %, and CBG of 0.61 mass %; CBD/THC of 1.36:1, wherein limonene is present at detectable levels; and since no other cannabis plants resulting from a cross of the parents "Pineapple" and "AC DC" falling into the range of values set forth in the instant claims have been described, the specification fails to provide an adequate written description to support possession of the invention throughout the breath of the claims.
Applicants assert that the claims as currently amended are not drawn to any number of cannabis plants as asserted by the examiner and that amending the claims to asexually reproduced plants (and the flowers produced thereof) limits the number of types of plants encompassed by the claims. This is not found persuasive because although limiting the claims to asexually produced flowers will insure considerable uniformity, the rejection of the genus as presented in the rejection mailed 1/21/2021 was directed to the lack of other plants deemed unique (as set forth in the specification on pages 13-15) whose features would also comprise the unique combination of levels of limonene, THC-C, THC, CBN, and CBD that applicants have deemed to be unique as stated on page 15 in paragraph [00053] of the specification. 
R2 line is unique, however there is no measurement of that profile.

Deposit Rejection
Claims 1-2, 4, 6-7, 9-10, 13-20 remain and new claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is maintained for the reasons of record set forth in the Official action mailed 1/21/2021. Applicants’ arguments filed 7/21/2021 have been considered but are not deemed persuasive.
	Applicants’ assert that the deposit requirement is not required in this instance because the parental varieties are available in the art. This is not found to be persuasive because there is no insurance that those specific parental strains used to make the instantly claimed R2 Sativa line would remain available for the enforceable lifetime of an issued patent and there is no indication that they are even readily available currently. In addition, popularly available strains vary from vendor to vendor and from breeding cycle to breeding cycle. Moreover, only one event (i.e. R2 Sativa) showed the rare and largely undescribed terpene and cannabinoid characteristics having potential anti-inflammatory properties and medical utility.
	

	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663